       Case: 1:19-cv-02292-CAB Doc #: 1 Filed: 10/01/19 1 of 8. PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE NORTHERN DISTRICT OF OHIO

                                      EASTERN DIVISION


UNITED STATES OF AMERICA̲                        )CASE NO.
                                                 )
                              Plaintl二           )」 UDGE
                                                 )
               V.                                )

                                                 )

$45,000.00 1N UoS.CURRENCY SEIZED                )
ON   ⅣIAY   21,2019,PURSUANT TO THE              )

EXECUTION OF A FEDERAL SEARCH                    )
WARRANT,                                         )

                                                 )
          U.S.CUttNCY SEIZED
$35,000.00Dヾ                                     )

ON MAY21,2019,PURSUANT TO THE                   )
EXECUTION OF A FEDERAL SEARCH                   )
WARRANT,                                         )

                                                 )
                              Defendants.        )COMPLAINT IN FORFEITURE
       NOW COMES plaintiff, the United States of America, by Justin E. Herdman, United

States Attomey for the Northem   District of Ohio, and Henry F. DeBaggis, Assistant U.S.

Attorney, and files this Complaint in Forfeiture, respectfully alleging as follows in accordance

with Supplemental Rule G(2) of the Federal Rules of Civil Procedure:

                            JURISDICTION AND INTRODUCTION

       1.      This Court has subject matter jurisdiction over an action commenced by the

United States under 28 U.S.C. Section 1345, and over an action for forfeiture under 28 U.S.C.

Section 1355(a). This Court also has jurisdiction over this particular action under 21 U.S.C.

Section 881(aX6).
         Case: 1:19-cv-02292-CAB Doc #: 1 Filed: 10/01/19 2 of 8. PageID #: 2




         2.     This Court has in rem juisdiction over the defendants currency pursuant to: (i) 28

U.S.C. Section 1355(bXlXA) because acts giving rise to the forfeiture occurred in this district;

and,   (ii) 28 U.S.C. Section 1355(bX1XB), incorporating 28 U.S.C. Section 1395, because the

action accrued in this district.

         3.     Venue is proper in this district pursuant to: (i) 28 U.S.C. Section 1355(bX1)(A)

because acts giving rise to the forfeiture occurred     inthis district; and, (ii) 28 U.S.C. Section   1395

because the action accrued in this district.

         4.     This Court will have control over the defendants $45,000.00 and $35,000.00 in

U.S. Currency ("Defendants U.S. Currency") through service of an arrest warrant in rem, which

the U.S. Postal Inspection Service will execute upon Defendants U.S. Currency. See,

Supplemental Rules G(3)(b) and G(3)(c).

         5.     Defendants U.S. Currency were both seized on May 27,2019, by the U.S. Postal

Inspection Service ("USPIS") pursuant to the execution of federal search warrants and

Defendants U.S. Currency are now in the custody of the federal govemment.

         6.     The USPIS commenced an administrative forfeiture proceeding against

Defendants U.S. Currency. A claim to both Defendants U.S. Currency was submitted in the

administrative forfeiture proceedings by Noelia Dones, thereby requiring the filing of this

judicial forfeiture action.

         7.     Defendants U.S. Currency are subject to forfeiture to the United States under 21

U.S.C. Section 881(aX6) in that they constitute proceeds from illegal drug trafficking activities,

and/or were used or were intended to be used in exchange for illegal controlled substances,

and/or were used or were intended to be used to facilitate illegal drug trafficking activities.
                                                   つ４
       Case: 1:19-cv-02292-CAB Doc #: 1 Filed: 10/01/19 3 of 8. PageID #: 3




                                            FORFEITURE

       8.       The U.S. Mail commonly is used by drug trafhckers to send illegal controlled

substances - as well as U.S. curency A"rirr.a from the distribution of illegal controlled

substances, either as payment or proceeds - because they know that the U.S.       Mail (including

Priority Express and Priority Mail) is protected against inspection without a federal search

warrant. Further, by using Priority Express and Priority Mail, drug traffickers can track the

parcels and have an expected delivery in one or two business days.

       9.       Puerto Rico is a common origination area for controlled substances sent through

the U.S. Mail with the Northern Ohio area being a common destination point; consequently,

Puerto Rico is a common destination point for drug proceeds sent through the U.S. Mail.

       10.      On May 20,2019, while conducting parcel interdiction at the Cleveland, Ohio

General Mail Facility in Postal Service databases, Postal Inspectors identified two (2) U.S. Postal

Service Priority Mail Express parcels which met the initial suspicious characteristics of narcotics

related mailings. The parcels are fuither described as:

                a.     A white USPS Priority Mail Express box weighing approximately 4
                pounds and 10 ounces bearing tracking no. EE370820408US addressed to
                Keisha Dejesus, Ext. Tamarindo, G8 Calle 14, San Lorenzo, PR 00754 and
                bearing a return address of Noelia Dones, 2085 W 91, Cleveland, OH 44102; and

                b.      A USPS Priority Mail Express parcel weighing approximately 4 pounds
                and 15 ounces bearing tracking no. EE370820411US addressed to Keisha
                Dejesus, Ext. Tamarindo, G8 Calle 14, San Lorenzo, PR 00754 and bearing a
                return address of Noelia Dones, 2085 W 91, Cleveland, OH 44102.

       1   1.   On May 21,2019, at the Cleveland, Ohio General Mail Facility, the parcels were

subjected to a narcotics detection canine   (Ciga). Ciga   -   who was handled by a detective with the

Cuyahoga County Sheriff s Department - gave a positive alert on both parcels. According to the




                                                  3
        Case: 1:19-cv-02292-CAB Doc #: 1 Filed: 10/01/19 4 of 8. PageID #: 4




detective, these positive alerts mean that Ciga detected the odor of an illegal drug emanating

from each ofthe parcels.

        12.     On May 21,2019, federal search warrants were obtained and executed on the

parcels. Upon opening the subject parcel described in paragraph 10(a), U.S. Postal Inspectors

found the defendant $45,000.00 in U.S. Currency and opening the subject parcel described in

paragraph 10(b), U.S. Postal Inspectors found the defendant $35,000.00 in U.S. Currency.

        13.     Defendants $45,000.00 in U.S. Currency and $35,000.00 in U.S. Currency were

both inside ziplock bags and concealed in black carbon paper and dryer sheets.

        14.     Vacuum sealed food saver bags and dryer sheets are used to conceal the scent of

illegal controlled substances.

        15.     There were no handwritten notes, receipts, or instructions with Defendants U.S.

Currency inside either of the parcels. From their training and experience, U.S. Postal Inspectors

know that individuals who traffic in illegal controlled substances rarely include any type of

instruction with the illegal proceeds - unlike legitimate business transactions or personal gifts,

with respect to which notes, letters, or receipts are included with the cash or monetary

instruments.

        16.     The breakdown of the defendant $45,000.00 in U.S. Currency in the parcel

described in paragraph 10(a) was as follows: 162 ($100 bills), 135 ($50 bills), 1,102 ($20 bills),

and 1 ($10 bill) and the breakdown of the defendant $35,000.00 in U.S. Currency in the parcel

described in paragraph 10(b) was as follows: 50 ($100 bills), 39 ($50 bills), 1,402 ($20 bills),

and 1 ($10 bill).

        17.     Defendants U.S. Currency consisted mainly of $20 bills, making up $50,080.00         of

the total $80,000.00 recovered. Narcotics traffickers are known to use low denomination



                                                  4
         Case: 1:19-cv-02292-CAB Doc #: 1 Filed: 10/01/19 5 of 8. PageID #: 5




currency to conduct their business. U.S. Postal Inspectors have found that narcotic payments

mailed back to a drug source city, in most instances, have alarge quantity of $20 denomination

bills.

         18.      On May 21,2019, the USPIS initiated an administrative forfeiture of Defendants

U.S. Currency.

         19   -   On May 23, 2019, a male caller identifying himself as Noelia Dones called the

post office at 1-800-ASK-USPS and inquired about Priority Express parcels 88370821411US

and EE370820408US. The caller stated he wanted an update on his Express Mail packages and

requested that customer service contact the   facility and notiff him of any findings   as soon as

possible.

         20.      On May 31,2019, query results were received by USPIS which concluded that

the recipient of the defendants parcels, Keisha DeJesus, could not be identified with the recipient

address of G8 Calle 14 San Lorenzo, PR 00754; however, it was determined that Ricardo Velez

was receiving mail at G8 Calle    l4   San Lorenzo, PR 00754.

         21.      On or about June 1 ,2079, a male caller identifying himself as Noelia Dones

contacted the post office and wanted to know why his packages were just sitting in San Juan,

Puerto Rico for three days and had not been delivered. During the call, the caller stated that the

packages contained "a few vitamins and canned goods and stuff like that."

         22.      On June 13,2019, a male caller identifying himself as Noelia Dones contacted the

post office in Akron and inquired about the whereabouts of his packages. Dones was advised

that his information would be passed on to the appropriate party and he would receive a call back

for further investigation. Dones provided phone number 216-456-XXXX.




                                                   5
        Case: 1:19-cv-02292-CAB Doc #: 1 Filed: 10/01/19 6 of 8. PageID #: 6




        23.     On June 13,2079, Postal Inspector Johnson, while acting in an undercover

capacity as a Customer Relations Representative called phone number 216-456-XX.){){ and a

male answered the phone and identified himself as Noelia Dones. Dones provided the tracking

numbers for U.S. Postal Service Priority Mail Express parcels E8370820408US and

8837082041US and he wanted to know why his packages were being held in Akron, Ohio based

on his tracking queries. When questioned about the contents of the packages, Dones stated that

he only mailed canned goods and packaged them with cardboard on the top and bottom of the

boxes for security to prevent the boxes from being damaged during the mail processing.

                                            CONCLUSION

        24.     By reason of the foregoing, Defendants $45,000.00 and $35,000.00 in U.S.

Currency are subject to forfeiture to the United States under 21 U.S.C. $ 881(a)(6) in that they

constitute proceeds from illegal drug trafficking activities, and/or were used or were intended to

be used in exchange for illegal controlled substances, and/or were used or were intended to be

used to facilitate illegal drug trafficking activities.




                                                     6
       Case: 1:19-cv-02292-CAB Doc #: 1 Filed: 10/01/19 7 of 8. PageID #: 7




       WHEREFORE, plaintift the United States of America, requests that this Court enter

judgment condemning Defendants U.S. Currency and forfeiting the currency to the United

States, and providing that Defendants U.S. Currency be delivered into the custody of the United

States for disposition according to law, and   for such other relief   as   this Court may deem proper.

                                                        Respectfully submitted,

                                                        Justin E. Herdman
                                                        U.S. Attorney, Northern District of Ohio




                                                        Henry F. DeBaggis (OH: 0007561)
                                                        Assistant United States Attorney
                                                        Carl B. Stokes U.S. Court House
                                                        801 West Superior Avenue, Suite 400
                                                        Cleveland, Ohio 441l3
                                                        216.622.3749
                                                        Fax:276.522.7499
                                                        Henry.DeBaggis@usdoj. gov
       Case: 1:19-cv-02292-CAB Doc #: 1 Filed: 10/01/19 8 of 8. PageID #: 8




                                          VERIFICAT10N


STATE OF OHIO                  )
                                   )SS.
COUNTY OF CUYAHOGA)

        I,Henry F.DcBaggis,under penalty ofpe」 ury,depose and say that l arn an Assistant

United States Attomey for the Northem DistHct of Ohio,and the attomey lor the plaintiffin the

within entitlcd action. The forcgoing Complaillt in Forfciturc is based upon infollllation


offlcially provided to llne and,to my knowledge and beliet iS true and correct.




                                                       Henry F. DeBaggis (OH: 0007561)
                                                       Assistant United States Attorney




        Sworn to and subscribed in my presence this               day of Octobcr,2019.




                          D節                 R
                                     :椰
                            C叩 峻̀堅 PttES
                                   ′暉 ″
                                      "a〜
                          CU
